Judgment and orders affirmed, without costs of these appeals to any party. All concur. (Appeal from a judgment of Oneida Trial Term for defendants for no cause of action in an automobile negligence action; appeal from two orders denying plaintiffs’ motions for a new trial (1) on the ground of newly discovered evidence and (2) on the grounds of misconduct of a court attendant and inability of the jurors to hear the court’s charge.) Present — McCurn, P. J., Kimball, Williams, Goldman and Halpern, JJ.